Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a system to arrest or a method for arresting flap over-travel comprising: a track engaging a flap to a support structure, the track having a curved lower flange and a curved upper flange creating a deployment profile determining flap motion relative to the support structure during travel between an extended position and a normal retracted position, said deployment profile further having a transition portion of the curved lower flange and curved upper flange extending beyond the normal retracted position and terminating in a detent in one of the curved lower flange and the curved upper flange; and a resilient catcher configured to be displaced by one of the curved lower flange and the curved upper flange; the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap. Further, the prior art of record fails to disclose or render obvious a system to arrest flap over-travel comprising: a flap having a carriage with at least one primary air load roller; a support structure having a track receiving the at least one primary air load roller, the track having a curved lower flange and a curved upper flange creating a deployment profile determining flap motion relative to the support structure during travel between an extended position and a normal retracted position, said deployment profile further having a transition portion of the curved lower flange and curved upper flange extending beyond the normal retracted position and terminating in a detent; and, a catcher roller resiliently mounted to the carriage and displaced laterally with respect to direction of travel of the flap by a ramp on one of the curved lower flange and the curved upper flange in the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap, the detent having a depth greater than a radius of the catcher roller thereby preventing disengagement.
Pearson (US 2,836,380) in view of Beyer et al. (US 2014/0145039 A1), further in view of Sankovic et al. (US 7,316,370) and Turner et al. (US 2019/0112029 A1) teaches a similar system/method for arresting flap over-travel as the claimed invention.
However, Pearson (US 2,836,380) in view of Beyer et al. (US 2014/0145039 A1), further in view of Sankovic et al. (US 7,316,370) and Turner et al. (US 2019/0112029 A1) lacks said deployment profile further having a transition portion of the curved lower flange and curved upper flange extending beyond the normal retracted position and terminating in a detent in one of the curved lower flange and the curved upper flange. Further, the prior art of record lacks a resilient catcher/catcher roller configured to be displaced by one of the curved lower flange and the curved upper flange; the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647